DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,264,911 (hereinafter, the ‘911 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Amendments
	The claim amendments of September 2, 2019 do not comply with 37 CFR 1.173(b)-(g).  37 CFR 1.173(d)(1) “The matter to be omitted by reissue must be enclosed in brackets”.  37 CFR 1.173(d)(2) states  “The matter to be added by reissue must be underlined”.  The Applicant is also reminded that 37 CFR 1.173(g) states that all amendments must be made relative to the patent.
New claims 5-16 are not underlined.  


Oath/Declaration
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
	The error listed in the Declaration of September 2, 2019 is “This is a broadening reissue.  New claim 5 in the accompanying Preliminary Amendment is broader than issued claim 1 of US 10,264,911.”
	MPEP 1414 specifically states:  “In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.”
	The statement that claim 5 is broader than claim 1 does not meet the requirements for identifying a single word, phrase or expression in the specification of in an original claim.

Claim Rejections - 35 USC §§ 102, 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5, 7-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Publication No. 2003/0070979) in view of Baccetti (US Publication No. 2010/0005979).
Regarding claims 1 and 5, Huang discloses an apparatus for extracting an infusion comprising: a container (11) for holding infused extract (X) having a peripheral wall defining a volume therein, the peripheral wall defining an open top of the container (Fig. 1); a plunger (13b) that interfits with the container (Fig. 1) to define and separate a lower chamber and an upper chamber, the plunger including: an elongate vertical handle (13b); a basket filter (16,14) attached to the elongate vertical handle, the basket filter including an upper annular frame (see below) and a lower annular frame (see below) connected by at least one filter (14,17) disposed between the upper annular frame and the lower annular frame; an upper continuous peripheral seal (see below) attached to the upper annular frame, the upper continuous peripheral seal being configured to separate liquid below said upper continuous peripheral seal from liquid below said upper continuous peripheral seal; and a seal (see below) attached to the lower annular frame, said lower annular frame being of a fixed circumference (Fig. 1) that is not adjustable. 
Huang does not disclose that the lower seal is a segmented annular mechanical seal. Huang does disclose that it is known to use a wiper seal that conforms to the container (Fig. 6).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Upper seal)][AltContent: textbox (Lower seal)][AltContent: arrow][AltContent: textbox (Lower frame)][AltContent: arrow][AltContent: textbox (Upper frame)]
    PNG
    media_image1.png
    692
    428
    media_image1.png
    Greyscale

	Baccetti discloses an apparatus for extracting infusion wherein the apparatus includes a segmented annular mechanical seal (Fig. 1); wherein said segmented annular mechanical seal including sealing segments (11,12) adapted to translate along said peripheral wall separated by radially inwardly formed gaps (Fig. 1) between said sealing segments.

 	The combination of Huang and Baccetti would have resulted in said segmented annular mechanical seal being configured to substantially prevent infusible material from reaching said at least one filter disposed between said upper annular frame and said lower annular frame, said segmented annular mechanical seal being configured to translate along an inner face of the peripheral wall in tandem with said upper continuous peripheral seal as the plunger is advanced from a top of the container toward a bottom of the container, wherein infused extract in said lower chamber passes between said sealing segments and said peripheral wall and through said at least one filter, and wherein sealing action of said upper continuous peripheral seal against said peripheral wall causes infused extract to be directed through said at least one filter after said infused extract passes said segmented annular mechanical seal as said plunger is advanced downwardly within said container.

Regarding claim 2, Huang as modified discloses the apparatus of claim 1.  Baccetti discloses that the peripheral wall of the container includes a region of decreasing diameter (Fig. 16).
Regarding claim 3, Huang as modified discloses the apparatus of claim 2.  Baccetti discloses that the sealing segments of the segmented annular mechanical seal are configured to curve upwardly when the plunger is advanced downwardly into the region of decreasing diameter (Fig. 16).

Regarding claim 8, Huang as modified discloses the apparatus of Claim 5.  Baccetti discloses that the sealing segments of the segmented annular mechanical seal are made from a flexible material (Fig. 2b).
Regarding claim 9, Huang as modified discloses the apparatus of Claim 5.  Baccetti discloses that the sealing segments of the segmented annular mechanical seal can move independently of one another.  The segments of Baccetti are discrete elements, therefore one of ordinary skill in the art would understand that they are independently movable.
Regarding claim 10, Huang as modified discloses the apparatus of Claim 5.  Baccetti discloses that the sealing segments of the segmented annular mechanical seal deflect upwardly when traversing a region of decreasing diameter of said container (Fig. 16).
Regarding claim 11, Huang as modified discloses the apparatus of Claim 5.  It would have been obvious to one of ordinary skill in the art that the radially inwardly formed gaps between said sealing segments of the segmented annular mechanical seal close when the sealing segments of the segmented annular mechanical seal traverse a region of decreasing diameter of said container.
Regarding claim 14, Huang as modified discloses the apparatus of Claim 5.  Baccetti discloses that said sealing segments are uniformly spaced about a circumference of said segmented annular mechanical seal (Fig. 1).


Claims 4, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Baccetti as applied to claims 1-3 and 5 above, and further in view of Doyel (US Patent No. 3,927,608).
Huang as modified discloses the apparatus of claim 1.  
Huang as modified does not disclose that the plunger includes a plurality of ridges on a bottom thereof to help trap/isolate infusible material from liquid in the container.
Doyel discloses a plunger with a plurality of ridges on a bottom thereof.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Ridges )]
    PNG
    media_image2.png
    193
    336
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art to include ridges on the bottom of the plunger since it is known feature of infusion extracting plungers.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Baccetti as applied to claim 5 above, and further in view of Liu (US Patent No. 7,578,231).
Huang as modified discloses the apparatus of claim 5. 
Huang discloses a container with a constant diameter.  Baccetti discloses a container with a decreasing diameter.
Liu discloses that it is known to use the same seal for a constant diameter container (Fig. 4), a decreasing diameter container (Fig. 6) and a container with an upper constant diameter and a lower smaller diameter section (Fig. 5).
.

Claims 12 and 13 are is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Baccetti as applied to claim 5 above, and further in view of McLean (US Patent Application Publication No. 2011/0056385).
Regarding claims 12 and 13, Huang as modified disclose the apparatus of Claim 5.  Huang discloses a channel for the extract (Fig. 2).  Huang does not disclose that the channel includes a filter which is non-parallel to the segmented annular mechanical seal.
McLean discloses a vertical channel (16) for the extract in which the channel includes a layer of filtering material (20) that is oriented in a manner where it is non-parallel/perpendicular to said segmented annular mechanical seal.  McLean discloses a variety of orientations for the filtering material.
It would have been obvious to one of ordinary skill in the art at the effective filing date to include a filter portion which is non-parallel to the seals as it is a known filtering orientation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660.  The examiner can normally be reached on Monday- Friday 7:30 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA L ENGLE/
Patent Reexamination Specialist
Art Unit 3993



Conferees:  /CSW/ /E.D.L/                                           SPRS, Art Unit 3993